     Case 1:20-cv-02349-MEM-EBC Document 37 Filed 08/19/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KASHEYON LEE-CHIMA                            :      Civil No. 1:20-CV-2349
                                              :
                Plaintiff,                    :
                                              :      (Judge Mannion)
      v.                                      :
                                              :
K. HUGHES, et al.,                            :      (Magistrate Judge Carlson)
                                              :
                Defendant.                    :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who is proceeding pro se, commenced this action by a

complaint. (Doc. 1.) The defendants then filed a motion to dismiss the pro se

complaint, (Doc. 26), which we converted to a motion for summary judgment. The

plaintiff, in turn, moved to stay consideration of his motion, (Doc. 32), has also filed

an amended complaint. (Doc. 34.)

      Rule 15(a) of the Federal Rules of Civil Procedure, which governs amendment

of pleadings strongly favors amendment of pleadings, and provides that such leave

to amend should be liberally granted “when justice so requires.” Fed. R. Civ. P.

15(a)(2).

      Accordingly, IT IS ORDERED as follows:

      The plaintiff is GRANTED leave to file this amended complaint. (Doc. 34).
                                          1
     Case 1:20-cv-02349-MEM-EBC Document 37 Filed 08/19/21 Page 2 of 2




      We believe that this development has substantive significance for the parties

with respect to the pending motion to dismiss the original complaint filed by Navient

since, as a matter of law, an amended complaint takes the place of the original

complaint, effectively invalidating the original complaint. Crysen/Montenay Energy

Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162 (2d

Cir. 2000) ("[A]n amended pleading ordinarily supersedes the original and renders it

of no legal effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice & Procedure     '   1476 (2d ed. 1990) ("A pleading that has been

amended   Y   supersedes the pleading it modifiesY. Once an amended pleading is

interposed, the original pleading no longer performs any function in the caseY.").

Therefore, since the plaintiff’s initial complaint is now a legal nullity the defendants’

motion to dismiss that initial complaint, (Doc. 26), and the plaintiff’s motion to stay

consideration of this dispositive motion (Doc. 32) are DISMISSED as moot.

      However, this amended complaint is filed without prejudice to the assertion of

any defenses or dispositive motions that the defendants may believe are appropriate

with respect to the amended complaint.

      SO ORDERED, this 19th day of August 2021.


                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge
                                            2
